DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/07/2022 has been entered and made of record. Claim 1 is cancelled. Claims 2-21 are pending.
The amendment to claims 2-21 has overcome the 35 U.S.C. 112(a) rejection made in the non-final office action filed 04/07/2022. The rejection is withdrawn.
The remarks on page 9 has overcome the drawing object made in the non-final office action filed 04/07/2022. The objection is withdrawn.

Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. Claims have been amended to recite, “Enabl[ing] a user of the mixed reality device to try the food”. Applicant’s disclosure provides support for sampling the food based on smell and touch [0069 of PGPub 2021/0366201 A1]. WANG et al. (2015/020199 A1) teaches capturing touch and smell input signals for reproduction [0040-0042] and further applying the methods for applications with food and beverage [0120]. Wang teaches providing the touch and smells to create cognition of the virtual environment that represents the original one [0043]. Therefore, Wang provides support for enabling a user to try the food as amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 8-12, 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (2015/0220199 A1).

RE claim 2, Wang teaches recording and reproducing senses [abstract]. Wang teaches an apparatus comprising:
(a)
a processor; and 

Fig. 1, system (50), one or more processors (56) for data processing and integration [0050].
(b)
a memory comprising instructions that, upon execution by the processor, enable the apparatus to:

Storage includes, but is not limited to, storage in memory (e.g., RAM), storage in more permanent media, such as but not limited to non-volatile memory, non-transitory machine-readable media, disk drives, etc. [0056].
(c)
receive data captured by an external device corresponding to a point of interest, an environment that includes the point of interest, or a combination thereof, wherein the data captured by the external device comprises smell data, touch data, or some combination thereof corresponding to a food in conjunction with image data; and 

With reference to Fig. 1, system (50) includes one or more input transducers (52), which provide input signals representative of respective senses (sight, hearing, touch, and smell (54) to one or more processors (56) [0050]. Recording of these senses is performed, preferably simultaneously, by providing input transducers that receive sight (66) [0053], hearing (68) [0053], touch (70) [0054], and smell (72) [0054] inputs and product input signals (74) representative of the respective sense (said data captured by an external device) [0051]. Processor (56) can process input signals (74) and integrate them with input signal from one or more other senses [0057]. For example, input signals (74) representative of at one or more of video and audio information may be correlated with a location of a particular object (said wherein the data comprises smell data, touch data, or some combination thereof in conjunction with image data). Input signals (74) that are representative of one or more of touch information and smell information may be correlated with the same location or a particular time (said corresponding to a point of interest) [0057]. These input signals (74) can be integrated by correlating them based on the common location [0057]. Wang further teaches applying the methods for applications with food and beverage (said in conjunction with food) [0120]. Additionally, these input signals are sent to the user of the mixed reality device (said receive).
(d)
determine a mixed reality environment configured to provide the smell data, the touch data, or some combination thereof in conjunction with the image data to a mixed reality device; and 

Processor (56) can process input signals (74) and integrate them with input signal from one or more other senses [0057]. For example, input signals (74) representative of at one or more of video and audio information may be correlated with a location of a particular object (said determine mixed reality configured to provide the smell and/or touch data with the image data to a mixed reality device). Input signals (74) that are representative of one or more of touch information and smell information may be correlated with the same location or a particular time [0057]. These input signals (74) can be integrated by correlating them based on the common location [0057]. 
(e)
provide the mixed reality environment to the mixed reality device to enable a user of the mixed realty device to experience smells, touches, or some combination thereof in conjunction with images corresponding to the point of interest, the environment that includes the point of interest, or the combination thereof to enable a user of the mixed reality device to try the food.

The processor(s) (56) provides output signals representative of the respective sense to output or interaction devices (58), including output transducers for playback of respective senses (said provide the mixed reality environment) [0050] in order to create cognition of the virtual environment that represents the original one (said mixed reality) [0043]. Wang does not specifically teach enabling the user to try the food, however it would have been obvious before the effective filing date of the claimed invention that the system methods of Wang imply trying food within the mixed reality device because Wang teaches applying the methods for applications with food and beverage [0120]. Thus, within food and beverage, the user would be provided with the touch and smells to create cognition of the virtual environment that represents the original one [Wang: 0043], which would imply trying the food in relation to touch a smell as claimed in claim 16(c).


RE claim 3, Wang teaches further comprising at least one sensor to capture the smell data, the touch data, or some combination thereof.
Wang teaches touch (70) and smell (72) input transducers (said at least one sensor to capture smell data, touch data), which receive touch and smell inputs, and provide the input signals (74) representative of the touch and smell inputs (said touch, smell data) [0054].

RE claim 4, Wang teaches wherein the mixed reality device enables the user of the mixed reality device to experience the smells corresponding to the point of interest, the environment that includes the point of interest, or the combination thereof.
Wang teaches smell sensation can be provided by a smell transducer (72) such as an electronic nose [0054]. The smell information may be correlated with the same location or a particular time. These input signals (74) can be integrated by correlating them based on a common location (said point of interest) [0057].

RE claim 5, Wang teaches wherein the mixed reality device enables the user of the mixed reality device to experience the touches corresponding to the point of interest, the environment that includes the point of interest, or the combination thereof.
Wang teaches various touch sensation can be implemented with touch transducers (70) (said experience touches) [0054]. The touch information may be correlated with the same location or a particular time. These input signals (74) can be integrated by correlating them based on a common location (said point of interest) [0057].

RE claim 8, Wang teaches wherein the mixed reality device enables the user of the mixed reality device to experience the smells and the touches corresponding to the point of interest, the environment that includes the point of interest, or the combination thereof.
	As taught in the rationale claim 2(c), Wang teaches input signals (74) representative of one or more of touch information and smell information may be correlated with the same location or a particular time (said corresponding to a point of interest) [0057]. These input signals (74) can be integrated by correlating them based on the common location [0057]. Thus multiple senses can be correlated to the same location.

RE claim 9, claim 9 recites similar limitations as claim 2 but in process form. Therefore, the same rationale used for claim 2 is applied. Furthermore, Wang teaches the system of claim 2 executing instructions [0081].

RE claims 10-12 and 15, claims 10-12 and 15 recites similar limitations as claims 3-5 and 8 respectively but in process form. Therefore, the same rationale used for claims 3-5 and 8 respectively, is applied.

RE claim 16, Wang teaches recording and reproducing senses [abstract]. Wang teaches an apparatus comprising:
(a)
a processor; and 

Fig. 1, system (50), one or more processors (56) for data processing and integration [0050].
(b)
a memory comprising instructions that, upon execution by the processor, enable the apparatus to:

Storage includes, but is not limited to, storage in memory (e.g., RAM), storage in more permanent media, such as but not limited to non-volatile memory, non-transitory machine-readable media, disk drives, etc. [0056].
(c)
capture data at an external device, wherein the data corresponds to a point of interest, an environment that includes the point of interest, or a combination thereof, wherein the data comprises smell data, touch data, or some combination thereof corresponding to a food in conjunction with image data; and 

With reference to Fig. 1, system (50) includes one or more input transducers (52), which provide input signals representative of respective senses (sight, hearing, touch, and smell (54) to one or more processors (56) [0050]. Recording of these senses is performed, preferably simultaneously, by providing input transduces that receive sight (66) [0053], hearing (68) [0053], touch (70) [0054], and smell (72) [0054] inputs and product input signals (74) representative of the respective sense (said data captured by an external device) [0051]. Processor (56) can process input signals (74) and integrate them with input signal from one or more other senses [0057]. For example, input signals (74) representative of at one or more of video and audio information may be correlated with a location of a particular object (said wherein the data comprises smell data, touch data, or some combination thereof in conjunction with image data). Input signals (74) that are representative of one or more of touch information and smell information may be correlated with the same location or a particular time (said corresponding to a point of interest) [0057]. These input signals (74) can be integrated by correlating them based on the common location [0057]. Wang further teaches applying the methods for applications with food and beverage (said in conjunction with food) [0120].
(d)
transmit the data captured by the external device to a mixed reality device to enable a user of the mixed reality device to try the food.

The processor(s) (56) provides output signals representative of the respective sense to output or interaction devices (58), including output transducers for playback of respective senses (said transmit data) [0050] in order to create cognition of the virtual environment that represents the original one (said mixed reality) [0043]. Wang does not specifically teach enabling the user to try the food, however it would have been obvious before the effective filing date of the claimed invention that the system methods of Wang imply trying food within the mixed reality device because Wang teaches applying the methods for applications with food and beverage [0120]. Thus, within food and beverage, the user would be provided with the touch and smells to create cognition of the virtual environment that represents the original one [Wang: 0043], which would imply trying the food in relation to touch a smell as claimed in claim 16(c).


RE claim 17, Wang teaches further comprising at least one sensor to capture the smell data, the touch data, or some combination thereof.
Wang teaches touch (70) and smell (72) input transducers (said at least one sensor to capture smell data, touch data), which receive touch and smell inputs, and provide the input signals (74) representative of the touch and smell inputs (said touch, smell data) [0054].

RE claim 18, Wang teaches wherein the mixed reality device enables the user of the mixed reality device to experience the smells corresponding to the point of interest, the environment that includes the point of interest, or the combination thereof.
Wang teaches smell sensation can be provided by a smell transducer (72) such as an electronic nose [0054]. The smell information may be correlated with the same location or a particular time. These input signals (74) can be integrated by correlating them based on a common location (said point of interest) [0057].

RE claim 19, Wang teaches wherein the mixed reality device enables the user of the mixed reality device to experience the touches corresponding to the point of interest, the environment that includes the point of interest, or the combination thereof.
Wang teaches various touch sensation can be implemented with touch transducers (70) (said experience touches) [0054]. The touch information may be correlated with the same location or a particular time. These input signals (74) can be integrated by correlating them based on a common location (said point of interest) [0057].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
18 July 2022